Young, J.,
with whom Mowbray, C. J., joins,
dissenting:
I respectfully dissent. Nothing engenders more criticism of our judicial system than delays in processing capital cases. Fifty-eight inmates are on Nevada’s death row. No person under capital sentence in Nevada has been executed involuntarily since 1961. Editorial comments mirror the frustration of our citizens. For instance, the Las Vegas Review-Jour nal on September 1, 1989, stated that “if the death penalty is to have any real deterrent effect, it should be carried out in a more timely fashion.” Las Vegas Review-Journal, Sept. 1, 1989, at 10B, col. 1.
The Las Vegas Sun, on October 6, 1989, observed, “Plans to speed up appeals deserve our consideration.” Las Vegas Sun, Oct. 6, 1989, at 6B, col. 1. The Reno Gazette Journal, on January 11, 1990, said, “Efforts to speed up death penalty cases are welcome. . . . The time has come to begin to change the system.” Reno Gazette Journal, Jan. 11, 1990, at 9A, col. 1.
Appellant Riley, hardly a stranger to the criminal justice system, had four prior felony convictions. Before an eyewitness, he used a sawed-off shotgun to murder the victim while robbing him of drugs and money. Only a two-day trial was required for the guilt phase and one for the penalty phase. On March 20, 1990, appellant was sentenced to death pursuant to the jury verdict.
Our statutes provide for an automatic appeal in capital cases after judgment of conviction. Approximately four months later, no opening brief having been received, our court entered an order, on July 25, setting a briefing schedule. We directed that appellant’s opening brief be filed by August 30, 1990. Counsel was admonished that “sanctions may be imposed for a failure to comply with this schedule.”
*224The Clark County Public Defender, appellant’s counsel, moved for reconsideration of the order of July 25, or, in the alternative, for leave to withdraw as counsel. Out court denied the motion on August 8, noting that we were not persuaded that the Clark County Public Defender’s office lacked the time, ability, and resources to comply with the briefing schedule in the order.1
On the August 30 deadline, the Public Defender’s office moved for more time to file the brief. Our court denied the motion for an extension on September 13 and directed counsel to file the opening brief before September 20.
On September 20, the Public Defender’s office submitted a partial opening brief, together with still another motion for a thirty-day extension (to October 22) to file a completed opening brief. On October 15, our court entered an order implying that, while counsel’s efforts were somewhat less than heroic, there had been some effort to comply with the briefing schedule and accordingly granted appellant until October 25, 1990 (nearly seven months after sentencing) to file the brief.
On October 22, appellant filed yet a third motion for an extension. In support thereof, the public defender described the effort to complete the opening brief after the September 20 motion (second motion for an extension):
Anticipating either a prompt response to the application/ motion or thirty days from an order granting the application [counsel] ceased work on the opening brief in the instant case and devoted his efforts to working on other long-pending matters. . . .
Upon receiving this court’s order of October 15, 1990, granting appellant three more days than requested, counsel, for some reason not clearly articulated, ceased working on the brief, and later discovered he was unable to complete the brief within the additional time allotted and sought more time.
On November 2, our court entered an order granting appellant more time — until November 13 — within which to file an opening brief and also stated:
Nevertheless, in light of this court’s repeated admonitions throughout the history of this appeal concerning the expeditious completion of briefing, we conclude that counsel’s performance demonstrates a lack of diligence in complying with the briefing schedule. Accordingly, counsel shall have *225fifteen (15) days from the date of this order within which to show cause why this court should not impose sanctions against counsel for counsel’s dilatory conduct.
The public defender filed a response on November 13, 1990, asking that the one-signature order of November 2 be reconsidered by the entire court. Counsel also submitted an affidavit setting forth “reasons why counsel has not been dilatory in the instant case, and why sanctions should not be imposed.” Specifically, counsel noted that his motion of September 20, 1990, requested an extension of time or, in the event this court determined that counsel had not represented appellant adequately, leave to withdraw from representation of appellant. Counsel stated, for reasons not set forth in his affidavit, that somehow this request rendered uncertain his status as appellant’s attorney pending a ruling on the request.
Counsel reiterated, as detailed in the motion of September 20, 1990, the various steps taken after the July 25 order to expedite completion of the opening brief. These steps included assignment of a deputy to assist Mr. Dahl in this appeal, the reorganization of the capital murder team, and Mr. Dahl’s personal efforts to complete the briefing after the deputy assisting him was interrupted by her delivery of twins.
Mr. Dahl indicated that, between August 13 and September 17, he worked twenty-two days on this appeal, including thirty minutes on one Saturday and sixty minutes on another. The briefing was further delayed because counsel spent twenty-eight and one-half hours instituting a federal suit to enjoin use of capital case guidelines promulgated by our court which require, among other things, strict briefing schedules.
The filing of appellant’s opening brief on November 26, 1990, nearly eight months after the sentence of death was imposed, does not commend itself as a demonstration of diligence.2
*226Most capital case appeals in Nevada are handled through the public defender system. Having reviewed the chronology of almost all capital cases since 1979, it seems evident that the system is flawed. In the case of Robert Ybarra, who brutally raped a young girl in White Pine County before pouring gas on and igniting her, 533 days elapsed before the trial record was even filed in our court. Thereafter, the public defender took 300 days to file the opening brief. In the Priscilla Ford case, where defendant was convicted of killing six people on a busy Reno sidewalk on Thanksgiving Day, 1980, it took two years for the trial record to be filed with our court. Two more years passed before the opening brief was filed by the public defender’s office. Although these are two of the more egregious cases, delays abound in nearly every case. If the criminal justice system in capital cases is to reflect the will of our citizens, to provide a fair trial without seemingly eternal delays, our court must exercise its supervisory powers and require that lawyers, who are officers of the court, diligently discharge obligations in capital cases. While the majority may find the performance of the Clark County Public Defender’s office to be tolerable in this case, I do not and would favor imposition of sanctions.
If the present delays, which seem almost endemic, continue, the Legislature, which is justifiably concerned, may want to consider whether public accountability would be improved by replacing the present system of appointing public defenders with an elective process. Accordingly, I would favor the imposition of suitable sanctions.

During the year 1990, the Clark County Public Defender’s office had an annual budget of approximately $4.5 million with an authorization for thirty-five attorneys.


The Clark County Public Defender’s lack of diligence in briefing this appeal is further demonstrated by the circumstances surrounding the filing of appellant’s supplemental brief. Specifically, on February 28, 1991, twenty-one days after the completion of briefing and thirteen days prior to the date scheduled for oral argument, Clark County Deputy Public Defender Stephen Dahl moved for leave to file a “supplemental brief” addressing the applicability of the “recently decided” opinion of Cage v. Louisiana,.U.S., 111 S.Ct. 328 (1990), to this matter. We note, significantly, that the Cage decision was issued on November 13, 1990, and that attorney Dahl, in the matter of Canape v. State, Supreme Court Docket No. 20461, similarly moved for leave to file a supplemental brief raising the identical issue on February 12, 1991. Attorney Dahl offered no explanation, however, why he waited in the instant appeal until only thirteen days prior to the date set for oral argument to move for leave to file a supplemental brief.